Citation Nr: 1723385	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-25 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable rating for left knee chondromalacia patella with degenerative changes from October 12, 2009, to May 19, 2014.

2.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella with degenerative changes.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.    

As a procedural matter, this decision bifurcates the issues of higher ratings for the left knee disability in order to grant a 10 percent rating for the rating period from October 12, 2009, to May 19, 2014, without waiting additional development relating to whether the Veteran is entitled to a still higher rating for the left knee disability.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).  The Board has recharacterized the issues as set forth on the title page to reflect this bifurcation. 

In September 2012, the Veteran requested a personal hearing at the Portland VARO (Travel Board hearing) before a Veterans Law Judge.  A hearing confirmation form dated in September 2016 notes that he withdrew the hearing request.  The request is withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2016).  

A May 2017 VA examination report, dated in September 2015 after the most recent supplemental statement of the case (SSOC) has been associated with the claims file.  While the SSOC does not include review of this evidence, it does not relate to the issue on appeal, but rather is related to an issue not currently in appellate status before the Board (bilateral hearing loss); therefore, the additional records are of no probative value with regard to the issue addressed here, and the Veteran is not prejudiced by the Board's decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  

The issue of a rating in excess of 10 percent for left knee chondromalacia patella with degenerative changes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the period from October 12, 2009, to May 19, 2014, the left knee disability was manifested by subjective complaints of pain; objective findings include crepitus and tenderness.


CONCLUSION OF LAW

The criteria for a 10 percent rating for left knee chondromalacia patella with degenerative changes have been met for the period from October 12, 2009, to May 19, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5003-5260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As discussed, the Board is bifurcating and remanding the issue of a higher rating for the left knee disability; therefore, the propriety of any "staged" ratings will not be further addressed at this time.

The Veteran is in receipt of a noncompensable (0 percent) initial rating for the period from October 12, 2009, to May 19, 2014, rated under DCs 5099-5014 (a unlisted knee disability rated analogous to osteomalacia), and a 10 percent rating from October 17, 2014, rated under DCs 5003-5260.  

Based on the evidence, for the initial rating period from October 12, 2009, to May 19, 2014, the left knee disability will be rated under DCs 5003-5260 (arthritis) which more closely approximates the left knee symptomatology and is more favorable to the Veteran because it allows for assignment of a compensable rating by applying the principles of 38 C.F.R. § 4.59 for painful motion that is manifested to a noncompensable degree.  Moreover, this change in diagnostic code does not amount to a reduction, as the rating of the left knee disability increases as a result of this decision.   

Under DC 5010, arthritis due to trauma, substantiated by X-ray findings, is to be rated under DC 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

DC 5003 provides the following: Note (1) - 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion; Note (2) - 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

The diagnostic codes that rate on the basis of limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.

For disabilities of the musculoskeletal system, the Board also considers whether a higher rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the course of the appeal, the Veteran has contended generally that the left knee disability has been manifested by more severe symptoms or impairment than those contemplated by the noncompensable and 10 percent "staged" initial ratings assigned.  In a June 2010 notice of disagreement, he maintained that he was entitled to a minimum a 10 percent rating for the left knee because of symptoms of pain and objective evidence of arthritis.  A July 2012 decision review officer (DRO) informal conference report notes that the Veteran asserted that the left knee disability was more severe than what was represented on the initial February 2010 VA examination report.    

At the February 2010 VA examination, the Veteran reported that the left knee was either not painful, or else he was just "used to it."  He noted that the left knee popped, but did not interfere with activities of daily living.  Upon physical examination, range of motion testing revealed left knee flexion to 140 degrees extension to 0 degrees with no objective evidence of pain with active motion noted.  No objective evidence of pain or additional limitations was noted after repetitive use.  Examination of the left knee revealed crepitus and mild tenderness over the medial joint space.  The VA examiner reported that the Veteran had mild left knee pain due to degenerative changes and chondromalacia patellae.

In a June 2010 statement, the Veteran reported that he "put up with the [left knee] pain" over the years, not that there was no pain associated with knee movement.  A November 2010 VA treatment record notes that he reported chronic recurrent left knee arthralgia.  Upon physical examination, no tenderness and full range of motion was noted in all joints. 

In July 2012, the Veteran reported chronic, intermittent left knee pain.  Moderate crepitation was noted upon physical examination of the left knee. In September 2012, he reported left knee pain since service separation.  In a September 2012 statement, he reflected that he had limitation of motion and interference upon weight-bearing associated with the left knee as well as pain - emphasizing that he had learned how to cope with the left knee pain as opposed to the absence of pain.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, for the initial rating period from October 12, 2009, to May 19, 2014, the criteria for a 10 percent rating under DC 5003-5260 have been more nearly approximated as the left knee disability has been manifested by symptoms of painful motion and crepitus that are productive of noncompensable limitation of motion.  The Veteran is competent to report any symptoms that come to him through the senses including painful limitation of motion.  Therefore, the appeal will be granted at this time to this extent.

The Board will not address in this decision entitlement to an initial rating in excess of 10 percent or any extraschedular consideration for the left knee disability for any period because the Board has bifurcated and is remanding the remaining question of an initial rating in excess of 10 percent for left knee chondromalacia patella with degenerative changes for any part of the initial rating period from October 12, 2009.  The Board will address this matter in a later decision if the benefits sought on appeal are not granted by the AOJ upon remand.   

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board is granting a 10 percent rating for the left knee disability from October 12, 2009, to May 19, 2014, and remanding the remaining aspect of the appeal of an initial rating in excess of 10 percent; therefore, no discussion regarding VCAA notice or assistance duties is necessary.



ORDER

From October 12, 2009, to May 19, 2014, a 10 percent initial rating for left knee chondromalacia patella with degenerative changes is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

While the Veteran has undergone multiple examinations during the course of the appeal, it is not clear whether joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, was conducted at any of the VA examinations during the appeal period. Correia v. McDonald, 28 Vet. App. 158 (2016) (finding that 38 C.F.R. § 4.59 requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

While the most recent VA examination report includes a question about weight-bearing, the question only asks about pain, not range of motion and does not indicate ranges of motion on both active and passive testing.     

Accordingly, the issue of an initial rating in excess of 10 percent for left knee chondromalacia patella with degenerative changes is REMANDED for the following actions:

1.  Schedule an examination to assist in determining the current severity of the left knee disability.  The examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the right knee disability, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

If any of the opinions requested above cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.  

2.  Then readjudicate issue on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


